Citation Nr: 1333787	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-49 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a left ankle disorder, to include as secondary to service-connected right knee and ankle disorders.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disorder, to include as secondary to service-connected right knee and ankle disorders.

3. Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected right knee and ankle disorders. 

4. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee and ankle disorders.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran appeared and provided testimony before the undersigned in September 2011.  A transcript of the hearing has been associated with the claims file.

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disorder, to include as secondary to service-connected right knee and ankle disorders; as well as the issues of entitlement to an increased rating for service connected right knee disorder and entitlement to total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


The issues of entitlement to service connection for left ankle and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO denied service connection for a left ankle disorder in an August 1997 rating decision; the Veteran did not appeal.

2. Evidence received since the August 1997 rating decision is material as it raises a reasonable possibility of substantiating the claim for service connection for a left ankle disorder.

3. The RO denied service connection for a left knee disorder, to include as secondary to a service-connected right knee disability, in a July 2001 rating decision; the Veteran did not appeal.

4. Evidence received since the July 2001 rating decision is material as it raises a reasonable possibility of substantiating the claim for service connection for a left knee disorder


CONCLUSIONS OF LAW

1. The August 1997 and July 2001 rating decisions that denied service connection for left ankle and left knee disorders, respectively, are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the August 1997 and July 2001 rating decisions that denied service connection for left ankle and left knee disorders, respectively, and those claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Considering the favorable outcome detailed below as to reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

New and Material Evidence

The RO denied service connection for a left knee disorder in a March 1994 rating decision because the evidence did not show a current disability.  The Veteran submitted a notice of disagreement and was issued a statement of the case, but he did not submit a substantive appeal or submit new and material evidence before the expiration of the appeal period.  Therefore, the March 1994 decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).

In August 1997, the RO denied service connection for left knee and left ankle disorders, to include as due to undiagnosed illness, because the evidence did not show current chronic disorders.  The Veteran was advised of his right to appeal but did not submit a notice of disagreement or new and material evidence pertinent to the left ankle disorder prior to the expiration of the appeal period.  Therefore, the August 1997 rating decision became final as to the left ankle.  Id.  However, in March 1998, within the one year appellate period, the Veteran submitted a claim seeking service connection for the left knee as secondary to the service-connected right knee disorder.  In August 1998, the RO reopened the claim and denied service connection because while the evidence showed a left knee disorder, the evidence did not show a nexus between the left knee disorder and service or the service-connected right knee disorder.  The Veteran was advised of his right to appeal but did not submit a notice of disagreement or new and material evidence pertinent to the left knee disorder prior to the expiration of the appeal period.  Therefore, the August 1997 and August 1998 rating decisions became final.  Id.

Subsequently, in July 2001, without considering whether to reopen the claim, the RO denied service connection for a left knee disorder, to include as secondary to the service-connected right knee disorder, because the Veteran did not submit evidence of a nexus between the disorder and service or the service-connected right knee disorder.  The evidence also did not show that the left knee disorder, arthritis, had onset within one year of separation from service.  The Veteran was advised of his right to appeal but he did not submit a notice of disagreement or new and material evidence within the one-year appellate period.  Therefore, the July 2001 decision became final.  Id.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Manio v. Derwinski,1 Vet. App. 140, 145 (1991).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110  (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Review of the claims file shows that the RO declined to reopen the claims in an April 2009 rating decision.  However, in the statement of the case, the RO denied the claims on the merits.  Despite the RO's findings, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the August 1997 and July 2001 rating decisions are the last final disallowances with respect to the left ankle and left knee claims, respectively, the Board must review all of the evidence submitted since then to determine whether the Veteran's claims of service connection for a left ankle and left knee disorder should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, for the Board to reopen the claim for service connection for a left ankle disorder, the evidence must show a current chronic disability.  Since the August 1997 denial of the claim, the Veteran has submitted statements and VA treatment records, which include an October 2010 VA examination.  He also provided testimony before the Board in September 2011.  VA treatment records show a diagnosis of degenerative joint disease in August 2000 and gout in October 2010.  Since the newly submitted evidence is probative of the element that was a specified basis for the last disallowance, the existence of a current chronic disability, the Board finds that the evidence is new and material and that the claim for service connection for a left ankle disorder should be reopened for adjudication on the merits.  As discussed below, a remand is required for additional development before the Board can issue a decision on this matter.

For the Board to reopen the claim for service connection for a left knee disorder, the evidence must relate to a nexus between the Veteran's left knee condition and service or a service-connected disability.  Since the July 2001 rating decision, the Veteran has submitted statements and VA treatment records, which include an October 2010 VA examination.  He submitted a statement from his wife, a nurse, in which she attests to witnessing the Veteran's knee pain during the course of their marriage, which dates back to his period of active service.  He also provided testimony before the Board in September 2011.  This evidence shows that the Veteran has been diagnosed with gout in addition to the previously diagnosed degenerative joint disease, and includes competent evidence from his wife suggesting that his knee complaints dated back to his period of service.  For the purpose of reopening the claim, the Board finds that the Veteran's wife's statement is credible.  Based on the foregoing, the Board finds that the evidence submitted since the July 2001 rating decision is both new and material to his service connection claim.  Accordingly, the Veteran's claim is reopened for consideration on the merits.  As discussed below, a remand is required for additional development before the Board can issue a decision on this matter.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disorder and the claim is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder and the claim is reopened.


REMAND

The Veteran seeks service connection for left ankle and left knee disorders.  During his September 2011 hearing before the Board, the Veteran indicated that he was treated for his left knee and left ankle disorders at the VA medical center in Fort Knox the week prior to his hearing.  VA has a duty to obtain "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2) (2013), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Since the Veteran has indicated that there are VA treatment records pertinent to his claim that have not been obtained and associated with the claims file, a remand is warranted so that VA can obtain them.

In addition, when VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Veteran had a VA examination in October 2010 during which the examiner diagnosed gout of the left knee and ankle.  The examiner provided an opinion regarding the relationship of gout to service-connected disabilities but did not provide an opinion as to whether gout is related to service.  Accordingly, a new VA examination should be scheduled to identify all left knee and left ankle disorders diagnosed during the pendency of the claim and to determine the etiology of each.


Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated since November 19, 2010 from VA Medical Centers, to include the facility in Fort Knox, and associate the records with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any left knee and ankle disorders.  The Veteran's claims file and any pertinent records on Virtual VA or VBMS must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner should identify all disorders of the left knee and left ankle that have been diagnosed since November 2008.  For each disorder identified, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the disorder had onset during service, had onset due to the service-connected right knee and/or ankle disabilities, and/or has been aggravated by (permanently increased in severity beyond the natural progress of the disorder) the service-connected right knee and/or ankle disabilities.

In rendering the opinion, the examiner must consider the lay statements from the Veteran and his wife.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. Thereafter, review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4. Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


